Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claim 19 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder “module” included in claim 19.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 2, ref. 210 and paragraph 39 of the published application.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol. 142; available online 5 October 2019).

Regarding claim 1, Rehman discloses:
obtaining an input-data set comprising a plurality of images captured of a biometric-authentication subject by a camera system;
[Fig. 1 (Camera left and Camera right); P. 2, left column, the 2nd
inputting the input-data set into a trained machine-learning module;
[Fig. 1 (Disparity Layer and CNN); Section 3.2, paragraph 1 and Section 3.3, paragraph 1 (“Table 1 shows the proposed CNN architecture, which consists of 17 convolutional layers except for the disparity layer. The dis-parity layer at the top of CNN architecture is used to learn dynamic disparity-maps from the stereo face images. The disparity layer output 8 feature maps which are fed to next convolutional layer. Each convolution layer in our proposed CNN consists of a 3×3 kernel, followed by Batch-Normalization (BN) and Rectifie Linear Unit (RELU)...This 10-element feature vector is then given to a 2-way softmax classifier for classification of the input stereo face image as live face or face PA.”)]
processing the input-data set using the machine-learning module to obtain, from the machine-learning module, a spoof-detection result for the biometric-authentication subject;
outputting the spoof-detection result for the biometric-authentication subject
[Fig. 1 (Disparity Layer, CNN, and Spoof or Live) and Section 4.4]

Regarding claim 2, Rehman further discloses:
the camera system comprises a first camera and a second camera that are both configured to capture images in a first light spectrum; and
the plurality of images in the input-data set comprises at least one image captured by the first camera and at least one image captured by the second camera


Regarding claim 10, Rehman further discloses:
the machine-learning module comprises a neural network; and
processing the input-data set using the machine-learning module to obtain, from the machine-learning module, a spoof-detection result for the biometric-authentication subject comprises processing the input-data set using the neural network
[Fig. 1 (Disparity Layer, CNN, and Spoof or Live); Section 3.2, paragraph 1; Section 3.3, paragraph 1 (“Table 1 shows the proposed CNN architecture, which consists of 17 convolutional layers except for the disparity layer. The dis-parity layer at the top of CNN architecture is used to learn dynamic disparity-maps from the stereo face images. The disparity layer output 8 feature maps which are fed to next convolutional layer. Each convolution layer in our proposed CNN consists of a 3×3 kernel, followed by Batch-Normalization (BN) and Rectifie Linear Unit (RELU)...This 10-element feature vector is then given to a 2-way softmax classifier for classification of the input stereo face image as live face or face PA.”) and Section 4.4]

Regarding claim 11, Rehman further discloses:
wherein the machine-learning module comprises a plurality of neural networks, the plurality of neural networks comprising at least one data-analysis network and a conclusion network
[Fig. 1 and sections 3.2 and 3.3.  Note that the disparity layer and the CNN are considered data-analysis network and conclusion network, respectively]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 7, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol. 142; available online 5 October 2019) as applied to claims 1, 2, 10 and 11 above, and further in view of Li et al. (US 2020/0082160).

Regarding claim 3, Rehman discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Li:
a first camera that is configured to capture images in a first light spectrum; 
a second camera that is configured to capture images in a second light spectrum, the second light spectrum being different than the first light spectrum; 
the plurality of images in the input-data set comprises at least one image captured by the first camera in the first light spectrum and at least one image captured by the second camera in the second light spectrum
[Fig. 1 and paragraphs 13 (“…module 100 comprises…a master near infrared camera 104, a second camera 106”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Rehman with the teachings of Li as set forth above.  The reasons for doing so at least would have been to provide images of different characteristics, as Li indicated in paragraphs 15 and 16.

Regarding claims 5, 7 Li further discloses:  
(Claim 5) wherein the first spectrum and the second light spectrum do not overlap
[Fig. 1 (refs. 104 and 106) and paragraph 13 (“…The master NIR camera 104 is used to capture a NIR image…The second camera image comprises…a red, green, blue (RGB) color image”)]
(Claim 7) a first image in the plurality of images is captured under a first illumination condition; and
a second image in the plurality of images is captured under a second illumination condition, the second illumination condition being different than the first illumination condition
[Fig. 1 (refs. 104 and 106) and paragraph 13 (“…The NIR flash 102 is used to flash near infrared light. The master NIR camera 104 is used to capture a NIR image…The second camera image comprises…a red, green, blue (RGB) color image”).  Note that when the second is used to capture RGB images, it is under an illumination that is not NIR]

Regarding claim 12, Rehman discloses all limitations of its parent claim 11, including the following:
the plurality of images comprises a first image captured by a first camera in the camera system and a second image captured by a second camera in the camera system;
[Fig. 1 (Camera Left, Camera Right, Il(u,v,3) and Ir
obtaining the spoof-detection result for the biometric-authentication subject based at least in part on the conclusion-network spoof-detection result
[Fig. 1 (Disparity Layer, CNN, and Spoof or Live) and Section 4.4]

Rehman further discloses performing data analysis to the captured images [Fig. 1 “Preprocessing”).  However, Rehman does not expressly disclose the following, which are taught by Li:
the at least one data-analysis network comprises a first image-processing network and a second image-processing network;
[Fig. 1 and paragraphs 13 (“…module 100 comprises…a master near infrared camera 104, a second camera 106…The artificial intelligence (AI) NIR image model 108…process the NIR image to generate NIR features…The AI original image model 110…process the…second camera image to generate face features or color features”), 32 (“…module 100…uses convolution neural network…model 110,…pre-loads face patterns and color patterns…model 108 also pre-loads NIR patterns…trained…according to the CNN”).  Note that 108 and 110 are considered a first image-processing network and a second image-processing network, respectively]

processing the input-data set using the machine-learning module to obtain, from the machine-learning module, the spoof-detection result for the biometric- authentication subject comprises:
processing the first image using the first image-processing network, wherein the first image-processing network thereafter comprises a first plurality of post-processing nodes;
processing the second image using the second image-processing network, wherein the second image-processing network thereafter comprises a second plurality of post-processing nodes;
inputting the first and second pluralities of post-processing nodes into the conclusion network;
processing at least the first and second pluralities of post-processing nodes using the conclusion network to obtain, from the conclusion network, a conclusion-network spoof-detection result;
[Fig. 1 and paragraphs 13 (“…module 100 comprises…an artificial intelligence (AI) fusion model 112…generate…3D face features, a depth map and an object's 3D model according to the NIR features, the face features, and the color features”), 18 (“…The depth map and the object's 3D model are generated by stereo vision technology”), 34 (“…The AI fusion model 112…pre-loads the AI 3D feature patterns…trained by convolution neural network”).  Note that the applied teaching is to supply the outputs of networks108 and 110, considered the first and second pluralities of post-processing nodes respectively, to another network for further decision making.  That the another work is a conclusion network is disclosed by Rehman, as per the analysis of claim 1]

Regarding claim 13, Rehman further discloses wherein obtaining the spoof-detection result for the biometric-authentication subject based at least in part on the conclusion-network spoof-detection result comprises:  
using the conclusion-network spoof-detection result as the spoof-detection result for the biometric-authentication subject
[Fig. 1 (CNN with outputs of Live or Spoof) and the paragraph straddling the left and the right columns of page 2.  Note that CNN in Fig. 1 is considered a conclusion-network]

Regarding claim 15, Rehman further discloses:
the first camera in the camera system is a right-side camera configured to capture a right-camera view of the biometric-authentication subject; the first image comprises a right-camera image of the biometric-authentication subject captured by the right-side camera;
the second camera in the camera system is a left-side camera configured to capture a left-camera view of the biometric-authentication subject; and the second image comprises a left-camera image of the biometric-authentication subject captured by the left-side camera
[Fig. 1 (Camera left and Camera right); P. 2, left column, the 2nd complete paragraph (“…As shown in Fig. 1, the input to the proposed system are preprocessed stereo face images from the left camera and the right camera”)]

Regarding claim 16, the combined invention of Rehman and Li further discloses: 
the at least one data-analysis network further comprises a disparity-data-processing network;
[Rehman: Fig. 1 (Disparity Layer)]
the method further comprises:
generating disparity data based on the right-camera image and the left-camera image; 
[Rehman: Fig. 1 (The outputs of the two networks on the left half of the Disparity Layer)]
processing the generated disparity data using the disparity-data-processing network, wherein the disparity-data-processing network thereafter comprises a third plurality of post-processing nodes;
[Rehman: Fig. 1 (The right half of the Disparity Layer, considered a third plurality of post-processing nodes)]
inputting the third plurality of post-processing nodes into the conclusion network, 
[Rehman: Fig. 1 (CNN).  Note that outputs from the right half of the Disparity Layer are input to the CNN]
wherein processing at least the first and second pluralities of post-processing nodes using the conclusion network to obtain, from the conclusion network, the conclusion-network spoof-detection result comprises:
processing at least the first, second, and third pluralities of post-processing nodes using the conclusion network to obtain, from the conclusion network, the conclusion-network spoof-detection result
Rehman: Fig. 1 (CNN).  Note that outputs from the Disparity Layer (i.e., the third post-processing nodes), are input to the CNN to output the spoof-detection result.  Li further discloses providing additional inputs, namely, the first and the second pluralities of post-processing nodes to a decision network, per the analysis of claim 12.  Note further that a decision network can be trained to use the three types of post-processing nodes to output a decision on whether the presented image is that of a live person or not in manners well known to one of ordinary skill in the art]

Regarding claim 18, the combined invention further discloses:
wherein the first image-processing network, the second image-processing network, and the disparity-data-processing network are trained independently of one another
[Rehman: Fig. 1 (“Disparity Layer”). 
Li: Fig. 1 (108 and 110).  Note that CNN of Rehman and networks 108 and 110 of Li are trained independently] 

>>><<<
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol. 142; available online 5 October 2019) and Li et al. (US 2020/0082160) as applied to claims  above, and further in view of Derakhshani (US 2019/0139206).

Regarding claim , the combined invention of Rehman and Li discloses all limitations of its parent claim 3 but not expressly the following, which is taught by Derakhshani:
wherein the first light spectrum and the second light spectrum overlap
[Fig. 1 (refs. 115a and 115b) and paragraph 26 (“…the illumination source 115a radiates illumination at a wavelength range that is at least partially non-overlapping with the wavelength range radiated from the illumination source 115b”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Derakhshani by using overlapped spectra.  The reasons for doing so at least would have been to improve accuracy and/or efficiency of biometric identification systems, for example, by reducing false positives and/or false negatives, as Derakhshani indicated in paragraph 11.

>>><<<
Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol.  as applied to claims 1, 2, 10 and 11 above, and further in view of Grigorov et al. (US 2019/0213816).

Regarding claim 6, Rehman discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Grigorov:
the camera system comprises at least one illumination source configured to emit structured light; and
the plurality of images in the input-data set comprises at least one image captured with the biometric-authentication subject under illumination of structured light from the at least one illumination source
[Figs. 5, 10, 12a-12f and paragraphs 109 (“…IR laser projector 504 includes both an IR source, and means for projecting structured light”), 129 (“…”Infrared laser projector 504 projects an array of lines or points 1002 over an area that roughly corresponds to the field of view of infrared sensors 506a and 506b, and that includes the face being analyzed. This produces an array of dots 1004…the structured light projected by infrared laser projector 504 appears different to each of infrared sensors 506a and 506b), 134 (“…reading structured light or time-of-flight imaging striking the piece of paper will generate a depth map like that shown in FIG. 12b, which is very different from the depth map of an actual face”), 135 (“…reading structured light striking the display will generate a depth map like that shown in FIG. 12d, which is very different from the depth map of an actual face”)]



Regarding claim 19, it is similarly analyzed and rejected as per the analysis of claim 1 (containing similar functions) and the disclosure of Grigorov [Fig. 1 (110) and  paragraphs 100 (“…Computer 110…include processors such as those sold by Intel and AMD…general-purpose processors, multi-chip processors, embedded processors and the like”), 102 (“Computer 110 may incorporate one or more storage medium…comprise random access memory (RAM), electronically erasable programmable read only memory (EEPROM), read only memory (ROM), hard disk, floppy disk, CD-ROM, optical memory, or other method of storing data”)] for effecting the functions.

Regarding claim 20, it is similarly analyzed and rejected as per the analysis of claim 1 (containing similar functions) and the disclosure of Grigorov [Fig. 1 (110) and  paragraph 102 (“Computer 110 may incorporate one or more storage medium…comprise random access memory (RAM), electronically erasable programmable read only memory (EEPROM), read only memory (ROM), hard disk, floppy disk, CD-ROM, optical memory, or other method of storing data”)] for storing instructions that implement the functions.

>>><<<
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol. 142; available online 5 October 2019) as applied to claims 1, 2, 10 and 11 above, and further in view of Parupati et al. (US 2020/0210738).

Regarding claim 8, Rehman discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Parupati: 
the camera system comprises at least one illumination source configured to emit light having a first polarization orientation;
the camera system comprises a first camera configured to capture images using a second polarization orientation, the second polarization orientation being different than the first polarization orientation; and
the plurality of images in the input-data set comprises at least one image captured by the first camera of the biometric-authentication subject using the second polarization orientation with the biometric-authentication subject under illumination of light having the first polarization orientation from the at least one illumination source
[Fig. 1 and paragraph 25 (“…two separate illumination sources 115a and 115b can be cross-polarized to generate illumination such that the corresponding polarization states are orthogonal to one another. When such illumination is absorbed and then reemitted from the tissue, the polarization states can be altered. For example, portions of human tissue (e.g. forehead, nose) may reemit 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Rehman with the teachings of Parupati by capturing images using different polarization orientations.  The reasons for doing so at least would have been because cross-polarized illumination and cross-polarized hardware/camera used together can amplify the unique spectral signatures based on specular and diffuse fluorescence reflections of materials, as Parupati indicated in paragraph 25.

>>><<<
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol. 142;  as applied to claims 1, 2, 10 and 11 above, and further in view of Hong (US 2019/0205622).

Regarding claim 9, Rehman discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Hong: 
a first image in the plurality of images is captured using a first focal configuration; and a second image in the plurality of images is captured using a second focal configuration, the second focal configuration being different than the first focal configuration
[Figs. 2, 3 and paragraphs 39 (“…acquire the first to-be-processed image and the second to-be-processed image at different focal lengths…to improve the recognition accuracy of the object”), 53 (“…The images of the stereo structure and the plane structure acquired at different focal lengths have significantly different image features, and thus may be used to obtain the image type detection model”), 62 (“…acquires a first to-be-processed image and a second to-be-processed image, two images containing a face at different focal lengths…the image type detection model to determine whether the face image in the first to-be-processed image and the second to-be-processed image is a real face…when the face image is a plane image, it may be considered that the terminal device is subjected to a presentation attack”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Rehman with the teachings of Hong 

>>><<<
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. (“SLNet: Stereo face liveness detection via dynamic disparity-maps and convolutional neural network”, Expert Systems with Applications, Oxford, GB, Vol. 142; available online 5 October 2019) and Li et al. (US 2020/0082160) as applied to claims 3, 4, 7, 12, 13, 15, 16 and 18 above, and further in view of Fan et al. (US 2017/0345146).

Regarding claim 14, the combined invention of Rehman and Li discloses all limitations of its parent claim 12, but not expressly the following, which are taught by Fan:
(that the results generated by the first image-processing network is) a first-image-processing-network spoof-detection result based on the first image;
(that the results generated by the second image-processing network is) a second-image-processing-network spoof-detection result based on the second image; and
obtaining the spoof-detection result for the biometric-authentication subject based at least in part on the conclusion-network spoof-detection result comprises:
obtaining the spoof-detection result for the biometric-authentication subject based:
at least in part on the first-image-processing-network spoof-detection result,
at least in part on the second-image processing-network spoof-detection result, and
at least in part on the conclusion-network spoof-detection result
[Figs. 1 (especially S105, S106), 6 and paragraphs 48 (“In step 105…a corresponding classifier (e.g. a classifier based on a convolution neural network) is trained in advance for a different type of image, so as to…output a first classification result and a second classification result”), 49 (“In step S106, a detection result for the object to be detected is determined based on the first classification result and the second classification result…0 indicates that the face image is a non-living body attacker such as a picture, a screen, a mask etc., 1 indicates that the face image is a normal face…classification results…are multiplied, a product is regarded as an integrated classification result”), 50 (“…In this way, the liveness detection method according to an embodiment of the present disclosure has higher detection efficiency”), 90.  Note that the applied teaching is to train multiple networks to generate spoof-detection results and combined the results to generate an overall spoof-detection result]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the 

Regarding claim 17, the combined invention of Rehman, Li and Fan discloses:
the first image-processing network is configured to generate a first-image-processing-network spoof-detection result based on the right-camera image;
the second image-processing network is configured to generate a second- image-processing-network spoof-detection result based on the left-camera image;
[Per the analysis of claim 14 above]
the disparity-data-processing network is configured to generate a disparity-data-processing-network spoof-detection result based on the disparity data;
[Rehman: Fig. 1 (“Disparity Layer” and “CNN”)]
obtaining the spoof-detection result for the biometric-authentication subject based at least in part on the conclusion-network spoof-detection result comprises:
obtaining the spoof-detection result for the biometric-authentication subject based:
at least in part on the first-image-processing-network spoof-detection result,
at least in part on the second-image-processing-network spoof-detection result,
at least in part on the disparity-data-processing-network spoof-detection result, and

[Per the analysis of claim 14 above, with three classification results instead]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grigorov et al. (US 2019/0213816)—[Figs. 5, 13 and paragraphs 109 (“…”module 500 includes an RGB…camera 502…Infrared sensors 506a and 506b are physically separated in order to enable stereoscopic IR viewing), 139 (“…the spoofing methods…determine if the detected face is a real one …FIG. 13 presents how all those inputs are fed into the neural network (DNN) to generate the final prediction”), 140 (“In step 1302, the (primarily) infrared-based anti-spoofing process begins, and in step 1304, the (primarily) RGB-based portion of the process begins”), 145 (“In step 1330, the outputs of steps 1316a through n, 1320, and 1322 are fed into a neural network…produce an answer as to whether a real face (vs. a spoofed image) has been detected, together with…the degree of certainty”)]
Chandraker et al. (US 2018/0025217)—[Figs. 4-7 and paragraphs 61 (“The deep learning based engine 410…performs deep learning for liveness detection”), 78 (“The high-level reasoning in the neural network is performed using the FC layers 
Baldwin et al. (US 9,607,138)—[Figs. 4A-4C, 9 and col. 8, lines 11-14 (“…Figs. 4A and 4B illustrate images 400, 420 that could be captured using a pair of front-facing stereo cameras embedded in a computing device for use in determining stereo disparity”); col. 12, lines 41-42 (“…a stereo disparity signature can be determined 916); col. 13, lines 4-8 (“…The changes in chroma value and the 3D data can be used to generate 920 the verification signature representative of the user…be tracked over time…to determine whether the verification signature corresponds to that of an actual human”)]
Parupati et al. (US 2020/0134342)—[Figs. 1, 2 and paragraphs 25 (“…the image of the photograph printed on paper includes a representation of the pattern of the structured light source in the form of high-frequency dots…an image of a live person does not include any such representation of the pattern. These differences can be leveraged to discriminate between images of live persons and images of alternative representations of live persons”), 26 (“…an illumination…with a particular polarization state. When such light is reflected back from a target/subject, the polarization state of the reflected light can be different depending on the nature of the target”)]
Rowe (US 2006/0062438)—[Paragraph 31 (“…processing of biometric measurements, and permit discrimination between real tissue and spoofs…The biometric measurements are generally collected as "multispectral" data, which refers herein to a set of images collected under a plurality of distinct optical 
Wang et al. (“Exploiting temporal and depth information for multi-frame face anti-spoofing,” arXiv:1811.05118; 5 March 2019)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 5, 2021